                IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          EASTERN DIVISION

                          No. 4:00-CR-26-1H
                          No. 4:16-CV-160-H


 WAYNE LADRELL WARREN,                )
                                      )
            Petitioner,               )
                                      )
                                      )
            v.
                                      )               ORDER
                                      )
 UNITED STATES OF AMERICA,            )
                                      )
            Respondent.               )




     This matter is before the court on government’s motion to

dismiss, [DE #71], petitioner’s motion to vacate under 28 U.S.C.

§ 2255, [DE #55].   The time for further filing has expired.

     This matter was stayed pending the resolution of United States

v. Brown, 868 F.3d 297, 298 (4th Cir. 2017), reh’g en banc denied,

891 F.3d 115 (4th Cir. 2018), cert. denied, 139 S. Ct. 14 (2018).

[DE #74].   Subsequent to the Supreme Court’s denial of certiorari

on October 15, 2018, petitioner filed a Notice of Withdrawal of

Motion to Vacate.   [DE #75].   In light of Brown, the stay is hereby

lifted.

     Due to the unique procedural posture of this case and out of

an abundance of caution, the court construes petitioner’s filing

as a motion to voluntarily dismiss his claims without prejudice
pursuant to Rule 41(a)(2).     There being no objection, the court

GRANTS petitioner’s motion, [DE #75], and hereby DISMISSES WITHOUT

PREJUDICE   petitioner’s   claims   against   respondent.   All    other

pending, related motions are deemed MOOT.         [DE #55, #71].    The

clerk is directed to close this case.

     This 13th day of December 2018.




                           _______________________________________
                           MALCOLM J. HOWARD
                           Senior United States District Judge
At Greenville, NC
#35




                                    2
